Citation Nr: 0103145	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  94-32 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for psychoneurosis, 
hysteria reaction, anxiety disorder not otherwise specified 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1942 to 
July 1945.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a June 1994 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

Psychoneurosis, hysteria reaction, anxiety disorder not 
otherwise specified is manifested by virtual isolation in the 
community and an inability to sustain gainful employment.


CONCLUSION OF LAW

Psychoneurosis, hysteria reaction, anxiety disorder not 
otherwise specified is 100 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9413 (1996, 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that over the years his nervous 
condition has worsened.  His condition was such that it 
caused poor appetite, diarrhea and nausea.  He still had 
nightmares and got so nervous that he had sweating spells.  
He feared going out in public and had claustrophobia.  If he 
forgot any of his medications, he became anxious to the point 
of bordering on hysteria.  His condition was a determining 
factor in his early retirement and it continually affected 
his job performance.  

Service connection for psychoneurosis, hysteria was granted 
in a July 1945 rating decision, and assigned a 50 percent 
evaluation.  The 50 percent evaluation has been in effect 
since November 1948.  This appeal stems from a June 1994 
rating decision that confirmed and continued the 50 percent 
evaluation.  In March 1997, the Board remanded the appeal for 
additional development, a VA examination, and reevaluation 
under the revised rating criteria for evaluating mental 
disorders.

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statements of the Case issued in during the 
pendency of this appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim.  In the 
Board's March 1997 Remand, the appellant and the 
representative were advised that additional medical evidence 
that would be obtained by the RO, and that if such evidence 
was unavailable they were to be informed.  Service medical 
records were obtained and associated with the claims folder.  
The RO has made every reasonable effort to obtain relevant 
records adequately identified by the appellant.  In fact, it 
appears that all identified and relevant VA Medical Center 
treatment and examination records have been obtained and 
associated with the claims folder.  There is no indication 
that there is outstanding, undeveloped evidence.  VA 
examinations were conducted in 1994 and 1999, and copies of 
the reports associated with the file.  Furthermore, there is 
no indication from the appellant or the representative that 
there is outstanding evidence which would be relevant to this 
claim.

The Board has also considered whether the RO complied with 
the Board's Remand March 1997 instructions.  A Remand by the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the Remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  We find that the 
RO complied with the Board's instructions.  The most recent 
treatment records were obtained, a VA examination was 
conducted that included a complete review of the claims 
folder, inclusion of a Global Assessment of Functioning score 
and explanation of the evidence used by the examiner to 
arrive at the reported results.  The report included findings 
that enabled the Board to evaluate the claim in accordance 
with the revised rating criteria.  Finally, the RO 
reevaluated the claim in light of the revised rating criteria 
as instructed.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant has been rated under the schedule for rating 
mental disorders.  This appeal is based on a June 1994 rating 
decision.  The criteria for evaluating psychoneurosis changed 
in November 1996.  When a regulation changes after a claim 
has been filed but before the appeal process has been 
completed, the version most favorable to the claimant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
See 38 U.S.C.A. § 5110.  Thus, the Board will lay out both 
the pre-1996 criteria and the post-1996 criteria that is 
applicable for the benefit of comparing the two.  The pre-
1996 criteria and the applicable ratings are as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

The post-1996 criteria and the applicable ratings are as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Because the RO considered the veteran's disability under both 
criteria (although on separate occasions), a Bernard issue is 
not raised by the Board's consideration of both criteria in 
this decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Comparing the pre-November 1996 criteria to the post-November 
1996 criteria, the Board believes that the pre-November 1996 
criteria is more favorable to the appellant.  The appellant 
's disability falls within the 100 percent evaluation under 
the pre-1996 criteria.

The medical evidence supports a finding that the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
The medical examiners have reported that except for his wife, 
the appellant has no close friends or associates and stayed 
mostly to himself at home.  On VA examination in May 1994, it 
was reported that he apparently had phobic-type anxiety and 
avoided close situations.  He was not very sociable and 
avoided contact with people.  He would like to spend the rest 
of his life in a dark room.  In a psychiatric evaluation 
conducted in September 1997, the appellant was referred 
because he had become agitated and sometimes violent at home.  
In November 1997, his wife was said to describe irritable and 
impulsive behavior that was not age-appropriate.  His 
behavior was scaring his grandchildren who were in the 
custody of the appellant and his wife.  His wife's attempts 
to protect the grandchildren caused him to direct his 
behavior towards her.  The examiner indicated there was a 
paranoid flavor to his thinking.  In December 1997, there was 
more evidence of marital relationship problems.  A June 1998 
note indicated that the appellant had recently separated from 
his wife. 

Competent evidence of outbursts that have been described as a 
retreat from mature behavior has been presented.  The Board 
is persuaded by the November 1997 report that the appellant's 
outbursts and angry behavior was frightening to his own 
grandchildren and that he was unaware of the impact his 
behavior was having on the children.  His behavior was 
described as not age-appropriate.  We have considered that 
during blind rehabilitation in July 1998, the appellant was 
said to interact well with the staff and his peers.  However, 
these findings demonstrate that in the home environment with 
its accompanying stressors, rather than in a supportive 
institutional setting, the appellant's symptomatology was 
indicative of a profound retreat from mature behavior and 
virtual isolation from others, in this case even the most 
intimate and entitled to a higher evaluation.

The Board's conclusion is further supported by a Global 
Assessment of Functioning score of 40 which was noted on VA 
examination in March 1999.  Although the Global Assessment of 
Functioning score does not fit neatly into the rating 
criteria, the Global Assessment of Functioning score is also 
evidence.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
Global Assessment of Functioning score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994).  A Global Assessment of Functioning score of 40 is 
defined as:

Some impairment in reality testing or 
communication (e.g., speech is at time 
illogical, obscure, or irrelevant) OR 
major impairment in several areas, such 
as work or school, family relations, 
judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects 
family, and is unable to work; child 
frequently beats up younger children, is 
defiant at home, and is failing at 
school).

Furthermore, the evidence supports a finding that the 
appellant is demonstrably unable to obtain or retain 
employment.  The 1999 VA psychiatric examiner concluded that 
the appellant was not expected to sustain gainful employment.  
The examiner stated that although the appellant's medical 
problems played a role in his current status, his psychiatric 
symptoms preceded the medical problems and had worsened.  The 
Board finds that this conclusion is competent evidence that 
the appellant is demonstrably unable to retain employment due 
to his service connected psychiatric symptomatology.  No 
other examiner has specifically refuted this.  The Court has 
determined that under the pre-1996 criteria, a veteran need 
only satisfy one of the three criteria in order to warrant 
the grant of a 100 percent rating.  See Johnson v. Brown, 7 
Vet. App. 95, 99 (1994).  In this case two of the three 
criteria are met.  



ORDER

A 100 percent evaluation for psychoneurosis, hysteria 
reaction, anxiety disorder not otherwise specified is 
granted, subject to the controlling regulations applicable to 
the payment of monetary awards.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

